A FF1 R’vI; Opinion issued November 13, 2012




                                               In The
                                  (!nitrt uf Appiat
                         Fift1i Iiitrirt nf ixa at a1hu
                                       No. 05-11-00400-CR


                               SIIAWN JUSTIN hILL, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee


                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-82296-10


                                           OPINION
                       Before Justices O’Neill, FitzGerald, and Lang-Miers
                                  Opinion By Justice FitzGerald

       A jury found appellant Shawn Justin Hill guilty of driving while intoxicated. The trial court

assessed appellant’s punishment at ninety days’ confinement and a $1,000 fine; the judge then

suspended the confinement and imposed one year of community service. In a single issue on appeal,

appellant contends the trial court erred by denying his motion to suppress evidence obtained afier

his vehicle was stopped by a Wylie police officer. We affirm the trial court’s judgment.

                                           BAcKGRouND

       Aaron Olson, a 91 1 dispatcher for the City of Wylie, testified that he took a call on the night

in question from a caller who identified herself as Stacey Shapiro and appellant’s wife. Shapiro

reported that appellant had been drinking and that he was driving away from their house. Shapiro
identified the vehicle appellant was driving as a red. Ford F—i 50 truck, and she told Olson appellant

was driving south from his address to Park Boulevard. Afier reviewing a transcript of his notes from

the call. Olson con hrmed that he knew the couple’s children were not in the vehicle with appellant

and that he believed Shapiro sounded intoxicated also.” Olson agreed that Shapiro could be heard

oii the recording saying that she had been out drinking that evening and that she and appellant had

gotten into an argument when she got home. lie further agreed that Shapiro did not report any

family violence or any details concerning appellant’s intoxication.

           Officer Nuria Arroyo was the patrol officer who responded to the call. She testified at trial

concerning the information she received from the dispatcher:

           At that time we were informed that there was a disturbance at that residence, and the
           reporting party. Stacey Shapiro. advised that her husband was intoxicated and
           threatening to leave the residence with their children. While en route I was also
           informed that the defendant did leave the residence.

The dispatcher told Arroyo appellant’s name and gave a description and location of the vehicle he

was driving. She observed a truck matching the description, ran the license plate number, and

learned it was registered to appellant and Shapiro. Arroyo then initiated a stop of the vehicle. She

testified she did not see any traffic violations while she was following appeliants vehicle; she made

the stop based on the report of a disturbance that needed to be investigated.

           Appellant was subsequently convicted of driving while intoxicated.
                                                                 1 In this Court, he

challenges the trial court’s denial of his motion to suppress.




            do not address the testimony of any other witnesses. [lie reasonahieness ofa Fer stop must rest on the hicts known to the otficer at
the time of the stop and not on subsequentk —acquired know[cdae Sec 7’rri v Ohio. 392 IJS I 21—22 i 968) )oould the facts asailable ti) the
                                                                                                -




officer at the moment ol the seizure or the search warrant a man of reasonable caution in the belief that the action taken was appropriatc?)see
also f)a-s4s s Stais 947 Vs 2ci 240 24 (1x Crini App [9971
                                        STDARD OF REVIEW

        We review a trial court s ruling on a motion to suppress evidence under a bifurcated standard.

St. George v.   5/ale.   237 S.W.3d 720. 725 (Tex. Crirn. App. 2007). We do not engage in our own

factual review-, the trial judge is the sole trier of fact and judge of credibility of the witnesses and the

weight to be given to their testimony.     id.:   Guzman v. State. 955 S.W.2d 85. 89 Tex. Crim. App.

1 997). We give almost complete deference to the trial court in determining historical facts, and we

review de novo the court’s application of the law of search and seizure. C’armouche v. State, 10
S.W.3d 323, 327 (Tex. Crim. App. 2000). We will uphold the trial court’s ruling on the motion if

that ruling was supported by the record and was correct under any theory of law applicable to the

case. Armendariz v. Stale, 123 S.W.3d 401. 404 (Tex. Crim. App. 2003).

                                      THE MonoN TO SUPPRESS

        The Fourth Amendment requires that a warrantless detention of a suspect be justified by a

reasonable suspicion. Terry i’. Ohio, 392 U.S. 1,21—22(1968): State v. Eliac, 339 S.W.3d 667,674

(Tex. Crim. App. 2011). A police officer has reasonable suspicion to detain a person if she has

specific, articulable facts that, taken together with rational inferences from those facts, would lead

her reasonably to conclude that the person detained is engaged in criminal activity. Elias, 339
S.W.3d at 674. We examine the reasonableness of a temporary detention in terms of the totality of

the circumstances. Foster v. State, 326 S.W.3d 609. 613 (Tex. Crim. App. 2010).

        In the trial court, appellant complained the 911 call was insufficient to support the stop

because the caller was intoxicated herself and because she did not give Olson specifics of any crime

that would justify the detention. We construe appellant’s complaint to he a challenge to the

reliability of the caller who informed the police he was driving while intoxicated.
        The factual basis for stopping a vehicle need not arise from the oflicer’s personal

observation, but may be supplied by information acquired from anotherperson. Brother v. State. 166
S.W.3d 255. 257 (Tex. Crim. App. 2005). in this case. Shapiro was the source of information

concerning appellant’s intoxication. Her reliability is enhanced because she bad no connection to

the police; she was an independent reporter. See Pipkin v. State. 114 S.W.3d 649. 655 (Tex.

App.—Fort Worth 2003, no pet.). Similarly. Shapiro’s report is entitled to greater weight than an

anonymous tip because—by identifying herself to the dispatcher—she put herself in a position to be

held accountable for the information she gave. See hi Finally. Shapiro observed appellant’s

offense—driving while intoxicated—firsthand: although she did not report specific signs or

symptoms ofthe intoxication she witnessed, the officer could reasonably infer Shapiro was a reliable

judge of her husband’s condition. See Id.

        A stop based upon facts supplied by this type of a “citizen-eyewitness” can provide

reasonable suspicion, ifthe facts are adequately corroborated by the detaining officer. Brother, 166
S.W.3d at 259. In this context. corroboration does not mean that the officer must personally observe

the conduct giving rise to reasonable suspicion: instead, the officer must, in light of the

circumstances, confirm enough facts that she can reasonably conclude the information supplied was

reliable and justifies the temporary detention. Id. at 259 n.5. In this case. the patrol officer checked

the truck’s registration before deciding to stop it. Her actions corroborated the caller’s information

that appellant was in fact driving the vehicle reported, in the area where the caller had reported him

driving. Given the totality ofthe circumstances, we conclude the officer could reasonably conclude

the 911 call was reliable and a temporary detention was justified.




                                                 -4-
       We conclude, therefore, that the otlicer had reasonable suspicion to make an investigative

stop in this case. The trial court did not err in denying the motion to suppress.   We overrule

appellant’s sole issue and afflrm the trial courts judgment.


                                                                          :
                                                        /
                                                                              -


                                                          V P [1ZRALl)-
                                                     Jusi1cj.

i)o Not Publish
TEx, R. App. P. 47
1 10400F.U05
                                QILUIrI uf \peaIa
                      ..FiftIi Jitrict i.if UJixw3 at Jt11ai

                                      JUDGMENT
SIJAWN JUST IN HILl ..Appellant                   Appeal from the County Court at Law No. 6
                                                  of Collin County, Texas. (Tr.Ct.No, 006-
No. 05-1 1-00400-CR        V.                     82296-10).
                                                  Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS. Appellee                      Justices ONeilI and Lang-N4iers
                                                  participating.


      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.



Judgment entered November 14. 2012.




                                                 KERRY P. 1 IT7G RAL D
                                                 JL.TSTI( F